Exhibit 10.1

 

















MAGELLAN HEALTH SERVICES, INC,

SUPPLEMENTAL ACCUMULATION PLAN

As Amended and Restated

Effective January 1, 2005

 


--------------------------------------------------------------------------------


MAGELLAN HEALTH SERVICES, INC.

SUPPLEMENTAL ACCUMULATION PLAN

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE 1   DEFINITIONS

 

1

 

 

 

 

 

1.1

 

ACCOUNT

 

1

 

 

 

 

 

1.2

 

ADMINISTRATOR

 

1

 

 

 

 

 

1.3

 

BENEFICIARY

 

1

 

 

 

 

 

1.4

 

CODE

 

2

 

 

 

 

 

1.5

 

COMPANY

 

1

 

 

 

 

 

1.6

 

COMPENSATION

 

2

 

 

 

 

 

1.7

 

COMPENSATION DEFERRAL ACCOUNT

 

2

 

 

 

 

 

1.8

 

COMPENSATION DEFERRALS

 

2

 

 

 

 

 

1.9

 

DESIGNATION DATE

 

2

 

 

 

 

 

1.10

 

DISCRETIONARY CONTRIBUTIONS

 

2

 

 

 

 

 

1.11

 

DISCRETIONARY CONTRIBUTIONS ACCOUNT

 

2

 

 

 

 

 

1.12

 

EFFECTIVE DATE

 

2

 

 

 

 

 

1.13

 

ELIGIBLE EMPLOYEE

 

2

 

 

 

 

 

1.14

 

EMPLOYER

 

3

 

 

 

 

 

1.15

 

ENTRY DATE

 

3

 

 

 

 

 

1.16

 

KEY EMPLOYEE

 

3

 

 

 

 

 

1.17

 

PARTICIPANT

 

3

 

 

 

 

 

1.18

 

PAYMENT DATE

 

3

 

 

 

 

 

1.19

 

PLAN

 

3

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

1.20

 

PLAN YEAR

 

3

 

 

 

 

 

1.21

 

TRUST

 

3

 

 

 

 

 

1.22

 

TRUSTEE

 

3

 

 

 

 

 

1.23

 

VALUATION DATE

 

3

 

 

 

 

 

ARTICLE 2   ELIGIBILITY AND PARTICIPATION

 

4

 

 

 

 

 

2.1

 

REQUIREMENTS

 

4

 

 

 

 

 

2.2

 

RE-EMPLOYMENT

 

4

 

 

 

 

 

2.3

 

CHANGE OF EMPLOYMENT CATEGORY

 

4

 

 

 

 

 

ARTICLE 3   CONTRIBUTIONS AND CREDITS

 

4

 

 

 

 

 

3.1

 

EMPLOYER CONTRIBUTIONS

 

4

 

 

 

 

 

3.2

 

PARTICIPANT COMPENSATION DEFERRALS

 

5

 

 

 

 

 

3.3

 

CONTRIBUTIONS TO THE TRUST

 

7

 

 

 

 

 

ARTICLE 4   ALLOCATION OF FUNDS

 

7

 

 

 

 

 

4.1

 

ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS

 

7

 

 

 

 

 

4.2

 

ACCOUNTING FOR DISTRIBUTIONS

 

7

 

 

 

 

 

4.3

 

SEPARATE ACCOUNTS

 

7

 

 

 

 

 

4.4

 

INTERIM VALUATIONS

 

7

 

 

 

 

 

4.5

 

DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS

 

8

 

 

 

 

 

4.6

 

EXPENSES

 

9

 

 

 

 

 

4.7

 

TAXES

 

9

 

 

 

 

 

ARTICLE 5   ENTITLEMENT TO BENEFITS

 

9

 

 

 

 

 

5.1

 

PAYMENT DATE; SEPARATION FROM SERVICE

 

9

 

 

 

 

 

5.2

 

SEPARATION FROM SERVICE UPON DISPOSITION OF ASSETS OR SUBSIDIARIES

 

10

 

 

 

 

 

5.3

 

HARDSHIP DISTRIBUTIONS

 

10

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

5.4

 

APPLICATION TO TRUSTEE

 

11

 

 

 

 

 

5.5

 

TREATMENT OF FORFEITURES

 

11

 

 

 

 

 

5.6

 

RE-EMPLOYMENT OF RECIPIENT

 

11

 

 

 

 

 

ARTICLE 6   DISTRIBUTION OF BENEFITS

 

11

 

 

 

 

 

6.1

 

DISTRIBUTABLE AMOUNT

 

11

 

 

 

 

 

6.2

 

METHOD OF PAYMENT

 

11

 

 

 

 

 

6.3

 

DEATH BENEFITS

 

12

 

 

 

 

 

ARTICLE 7   BENEFICIARIES; PARTICIPANT DATA

 

13

 

 

 

 

 

7.1

 

DESIGNATION OF BENEFICIARIES

 

13

 

 

 

 

 

7.2

 

INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES

 

13

 

 

 

 

 

ARTICLE 8   ADMINISTRATION

 

14

 

 

 

 

 

8.1

 

ADMINISTRATIVE AUTHORITY

 

14

 

 

 

 

 

8.2

 

UNIFORMITY OF DISCRETIONARY ACTS

 

15

 

 

 

 

 

8.3

 

LITIGATION

 

15

 

 

 

 

 

8.4

 

CLAIMS PROCEDURE

 

15

 

 

 

 

 

8.5

 

ACTION BY THE ADMINISTRATOR

 

16

 

 

 

 

 

8.6

 

PARTICIPATION BY ADMINISTRATORS

 

16

 

 

 

 

 

8.7

 

ALLOCATION OF DUTIES

 

17

 

 

 

 

 

ARTICLE 9   AMENDMENT

 

17

 

 

 

 

 

9.1

 

RIGHT TO AMEND

 

17

 

 

 

 

 

9.2

 

AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN

 

17

 

 

 

 

 

ARTICLE 10   TERMINATION

 

17

 

 

 

 

 

10.1

 

TERMINATION OF SUSPENSION OF PLAN

 

17

 

iii


--------------------------------------------------------------------------------




 

 

 

 

 

10.2

 

AUTOMATIC TERMINATION OF PLAN

 

17

 

 

 

 

 

10.3

 

SUSPENSION OF DEFERRALS

 

18

 

 

 

 

 

10.4

 

ALLOCATION AND DISTRIBUTION

 

18

 

 

 

 

 

10.5

 

SUCCESSOR TO EMPLOYER

 

18

 

 

 

 

 

ARTICLE 11   THE TRUST

 

18

 

 

 

 

 

11.1

 

ESTABLISHMENT OF TRUST

 

18

 

 

 

 

 

11.2

 

UNFUNDED STATUS OF PLAN

 

18

 

 

 

 

 

ARTICLE 12   MISCELLANEOUS

 

19

 

 

 

 

 

12.1

 

LIMITATIONS ON LIABILITY OF EMPLOYER

 

19

 

 

 

 

 

12.2

 

CONSTRUCTION

 

19

 

 

 

 

 

12.3

 

SPENDTHRIFT PROVISION

 

20

 

 

 

 

 

12.4

 

NO EMPLOYMENT CONTRACT

 

20

 

 

 

 

 

12.5

 

NOTICES

 

20

 

 

 

 

 

12.6

 

CONSENT TO PLAN

 

20

 

 

 

 

 

12.7

 

BINDING ON SUCCESSORS

 

21

 

iv


--------------------------------------------------------------------------------


MAGELLAN HEALTH SERVICES, INC.

SUPPLEMENTAL ACCUMULATION PLAN

As Amended and Restated

Effective as of January 1, 2005

RECITALS

The Magellan Health Services, Inc. Supplemental Accumulation Plan (the “Plan”)
is adopted by Magellan Health Services, Inc. (the “Company”) for the benefit of
the directors, officers and certain executive, management and other highly
compensated employees of the Company and its subsidiaries and affiliates.  The
purpose of the Plan is to offer those directors and employees an opportunity to
elect to defer the receipt of compensation in order to provide deferred
compensation benefits taxable pursuant to section 451 of the Internal Revenue
Code of 1986, as amended (the “Code”).  The Plan is intended to be a “top-hat”
plan (i.e., an unfunded deferred compensation plan maintained for a select group
of management or highly-compensated employees) under sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”).

Accordingly, the following Plan is adopted.

ARTICLE 1

DEFINITIONS

1.1           ACCOUNT.  Account means the balance credited to a Participant’s or
Beneficiary’s Plan account, including contribution credits and income, gains and
losses (as determined by the Administrator, in its discretion) credited
thereto.  A Participant’s or Beneficiary’s Account shall be determined as of the
Valuation Date.

1.2           ADMINISTRATOR.  Administrator means the committee described in
Article 8, which is responsible for the administration of this Plan.

1.3           BENEFICIARY.  Beneficiary means any person or persons so
designated in accordance with the provisions of Article 7.

1.4           CODE.  Code means the Internal Revenue Code of 1986 and the
regulations thereunder, as amended from time to time.

1.5           COMPANY.  Company means Magellan Health Services, Inc. and its
successors and assigns.


--------------------------------------------------------------------------------




1.6           COMPENSATION.  Compensation means the total current cash
remuneration that would be payable in a Plan Year by the Employer to an Eligible
Employee with respect to his or her service for the Employer as an employee,
ignoring any election to make Compensation Deferrals under this Plan.  In the
case of a director, “Compensation” means the compensation which would otherwise
have been payable currently for services as a member of the Board of Directors
of the Company or any other Employer, including fees payable for services as a
member of a committee of the Board.

1.7           COMPENSATION DEFERRAL ACCOUNT.  Compensation Deferral Account is
defined in Section 3.2.

1.8           COMPENSATION DEFERRALS.  Compensation Deferrals is defined in
Section 3.2.

1.9           DESIGNATION DATE.  Designation Date means the date or dates as of
which a designation of deemed investment directions by an individual pursuant to
Section 4.5, or any change in a prior designation of deemed investment
directions by an individual pursuant to Section 4.5, shall become effective. 
The Designation Dates in any Plan Year shall be the first day of each calendar
quarter or such other dates as may be designated by the Administrator.

1.10         DISCRETIONARY CONTRIBUTIONS.  Discretionary Contributions mean the
contributions made by an Employer, as described in Section 3.1(a).

1.11         DISCRETIONARY CONTRIBUTIONS ACCOUNT.  Discretionary Contributions
Account means the account established to record the Discretionary Contributions
credited to a Participant each Plan Year and the earnings, losses and expenses
attributable thereto, as described in Section 3.1.

1.12         EFFECTIVE DATE.  Effective Date means the effective date of the
Plan, which, as amended and restated, shall be January 1, 2005.

1.13         ELIGIBLE EMPLOYEE.  Eligible Employee means, for any Plan Year (or
applicable portion thereof), a director of the Company or another Employer or a
person regularly employed by an Employer, who is paid through a U.S. payroll
system, and who is determined by the Administrator to be a member of a select
group of management or highly compensated employees and who is designated by the
Company’s Board of Directors or the Company’s Chief Executive Officer to be an
Eligible Employee under the Plan.  The Company shall notify those individuals,
if any, who will be Eligible Employees for the next Plan Year, typically by
October 1 of the preceding calendar year.  If the Company determines that an
individual first becomes an Eligible Employee during a Plan Year, the Company
shall notify such individual of its determination and of the date during the
Plan Year on which the individual shall first become an Eligible Employee. 
Solely for the purposes of this Plan, a director of the Company or another
Employer shall be deemed to be in the employment of the Company or any other
Employer so long as he or she serves in the capacity of a director by the
Company or any other Employer.

2


--------------------------------------------------------------------------------




1.14         EMPLOYER.  Employer means the Company and its successors unless
otherwise herein provided or any subsidiary of the Company (or its successors)
which, with the consent of the Company’s Board of Directors or the Company’s
Chief Executive Officer, assumes the obligations of an Employer hereunder.

1.15         ENTRY DATE.  Entry Date with respect to an individual means the
first day of the first pay period following the date on which the individual (i)
first becomes an Eligible Employee and (ii) with respect to Compensation
Deferrals has made an election to defer within thirty (30) days after such date.

1.16         KEY EMPLOYEE.  Key Employee means “key employee” as defined in
Section 416(i) of the Code, disregarding Section 416(i)(5).  Key Employees shall
be determined as of December 31 of each Plan Year, based upon compensation
received in such Plan Year, and designation of an individual as a Key Employee
shall be effective as of the immediately following April 1.

1.17         PARTICIPANT.  Participant means any person so designated in
accordance with the provisions of Article 2, including, where appropriate
according to the context of the Plan, any former employee or director who is or
may become (or whose Beneficiaries may become) eligible to receive a benefit
under the Plan.

1.18         PAYMENT DATE.  Payment Date means the fixed date, as selected by
the Administrator, as of which a Participant’s Plan benefits are to be paid or
commence to be paid to the Participant.  The Payment Date shall be a date which
is as soon as administratively practical following the Participant’s separation
from service with all Employers, provided it shall not be later than the later
of (i) the end of the calendar year in which the Participant separates from
service with all Employers, or (ii) the 15th day of the third month following
the date of the Participant’s separation from service, and provided further that
a Participant who is a Key Employee on the date of separation from service shall
not receive any payment on account of such separation from service until six (6)
months after such separation from service.

1.19         PLAN.  Plan means this Magellan Health Services, Inc. Supplemental
Accumulation Plan, as amended from time to time.

1.20         PLAN YEAR.  Plan Year means the calendar year.

1.21         TRUST.  Trust means the Trust, if any, established pursuant to
Article 11.

1.22         TRUSTEE.  Trustee means the trustee of the Trust established
pursuant to Article 11.

1.23         VALUATION DATE.  Valuation Date means the last day of each calendar
month or any other date that the Administrator, in its sole discretion,
designates as a Valuation Date.

3


--------------------------------------------------------------------------------




ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1           REQUIREMENTS.  Every Eligible Employee on the Effective Date shall
be eligible to become a Participant on the Effective Date.  Every other Eligible
Employee shall be eligible to become a Participant on the first Entry Date
occurring on or after the date on which he or she becomes an Eligible Employee. 
No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.  No Eligible
Employee may become a Participant on a date other than January 1 unless the
Eligible Employee does not participate in any other account balance deferred
compensation plan that would be aggregated with this Plan under Section 409A of
the Code.

Participation in the Plan is voluntary.  In order to participate in the Plan, an
otherwise Eligible Employee must make written application in such manner as may
be required by Section 3.2 and by the Company.

2.2           RE-EMPLOYMENT.  If a Participant whose employment with the
Employer is terminated is subsequently re-employed, he or she shall become a
Participant in accordance with the provisions of Section 2.1, provided he or she
then qualifies as an Eligible Employee.  A Participant who terminates employment
with all of the Employers and is reemployed by an Employer within the same Plan
Year shall not be eligible to make Compensation Deferrals again prior to January
1 of the following Plan Year.

2.3           CHANGE OF EMPLOYMENT CATEGORY.  During any period in which a
Participant remains in the employ of the Employer, but ceases to be an Eligible
Employee, he or she shall not be eligible to make Compensation Deferrals
hereunder.  A Participant who ceases to be an Eligible Employee and again
becomes an Eligible Employee within the same Plan Year shall not be eligible to
make Compensation Deferrals again hereunder until January 1 of the following
Plan Year.

ARTICLE 3

CONTRIBUTIONS AND CREDITS

3.1           EMPLOYER CONTRIBUTIONS.  The following contributions shall be made
by each Employer each Plan Year:

(a)           Discretionary Contributions:  The Discretionary Contributions
credited to a Participant for each Plan Year shall be an amount (if any)
determined by the Employer, in its sole and absolute discretion, and contributed
by the Employer to the Plan as a Discretionary Contribution on the Participant’s
behalf.  The Employer may make Discretionary Contributions for any Plan Year in
a different amount for each Participant or for any group of Participants and may
choose to make no Discretionary Contributions for any Participant or for any
group of Participants, in its absolute discretion.  The Discretionary
Contributions credited to a Participant for each Plan year and the subsequent
earnings, losses and expenses attributable to those contributions shall be

4


--------------------------------------------------------------------------------




separately accounted for in a Discretionary Contribution Account in the
Participant’s name.  Whenever the Discretionary Contributions for the Plan Year
are so credited, they shall be credited to the Participant’s Discretionary
Contribution Account and subject to the Participant’s deemed investment
directions.

(b)           Earnings, Losses and Expenses:  The Participant’s Discretionary
Contributions Account shall be credited or debited, as applicable, as of each
Valuation Date, with the deemed earnings or losses, as applicable, and expenses
attributable to that account, as determined by the Administrator hereunder, in
its sole and absolute discretion.  The Administrator shall have the sole and
absolute discretion to allocate such deemed earnings or losses and expenses
among the Participants’ Discretionary Contributions Accounts pursuant to such
allocation rules as the Administrator deems to be reasonable and
administratively practicable.

(c)           Vesting:  A Participant shall be fully vested in amounts credited
to his or her Discretionary Contributions Account.

3.2           PARTICIPANT COMPENSATION DEFERRALS.

(a)           In General.  In accordance with rules established by the
Administrator, a Participant may elect to defer Compensation which is due to be
earned and which would otherwise be paid to the Participant; provided, however,
that (1) the Participant’s deferrals from his or her base salary shall not
exceed fifty percent (50%) of base salary, (2) the Participant’s deferrals from
sales commissions and bonuses and incentive compensation may be up to one
hundred percent (100%) of those compensation items, and (3) the minimum amount
projected to be deferred pursuant to the Participant’s deferral election(s) for
any Plan Year shall be five thousand dollars ($5,000), pro-rated on a monthly
basis in any case where the Participant’s period of participation in the Plan
for the Plan Year is less than twelve (12) months.  Notwithstanding the
foregoing, in no event shall the Compensation Deferral for any pay period during
which a Participant’s deferral election is in effect reduce the Participant’s
net Compensation (determined after subtraction of the Compensation Deferral
amount) below the amount necessary to satisfy for that pay period the aggregate
employment and withholding taxes, as well as deductions, withholdings and/or
salary reductions with respect to any employee benefit, that are applicable to
the Participant’s Compensation for that pay period.  Amounts so deferred will be
considered a Participant’s “Compensation Deferrals.”

(b)           Timing of Election.  A Participant shall make such an election
with respect to a coming twelve (12) month Plan Year by (i) no later than
December 31st of the prior Plan Year in the case of deferrals from regular
salary, and sales bonuses and commissions (which the Participant may earn in the
subsequent Plan Year by reason of the Employer receiving payment for such sales
in the subsequent Plan Year), and (ii) no later than June 30 of that prior Plan
Year in the case of annual incentive compensation (other than sales bonuses or
commissions) earned over a period of at least twelve (12) months, such as the
Short-Term Incentive Plan (or, if earlier, a date prior to the date such
performance compensation has become both substantially certain to be paid and
readily ascertainable), or (iii) during such other period prior to the beginning
of the coming Plan

5


--------------------------------------------------------------------------------




Year designated by the Administrator.  In the first year in which an individual
becomes an Eligible Employee (and was not previously eligible to participate in
any other account balance plan of deferred compensation aggregated with this
Plan under Section 409A of the Code), such newly Eligible Employee may make a
Compensation Deferral election within thirty (30) days after the date the
individual becomes eligible, provided such election applies only with respect to
Compensation to be paid for services to be performed subsequent to the election.

(c)           Election Procedure.  Compensation Deferrals shall be made (i)
through regular payroll deductions from salary (and sales bonuses and
commissions), and/or (ii) through an election by the Participant to defer the
payment of an annual bonus not yet paid and payable no sooner than the following
Plan Year.  A deferral election may not be made with respect to a bonus payment
that is payable in the year the deferral election is made, except to the extent
permitted by Section 409A of the Code.  All deferral elections shall be made in
writing on a form provided by or acceptable to the Administrator and filed with
the Administrator by no later than the date designated by the Administrator as
the due date for that election (which date shall be, for deferral of salary,
sales bonuses and sales commissions, a date occurring before the beginning of
the Plan Year to which the election applies or, in the case of a new
Participant, a date occurring before his or her Entry Date).  Except to the
extent the Administrator otherwise provides, all Compensation Deferral elections
shall be stated as a whole percentage of the Compensation item to which it
applies.  The Participant may not terminate his or her Compensation Deferral
election at any time during the Plan Year to which it applies unless the
Participant qualifies for a hardship distribution under Section 5.3.  In the
case of a Compensation Deferral election for annual incentive compensation
(other than sales bonuses and commissions), except to the extent the
Administration otherwise provides, the Participant may file a written deferral
election with the Employer on or before June 30 of the Plan Year preceding the
Plan Year in which that annual incentive payment first would become payable. 
Once made, a Compensation Deferral election (whether for regular payroll or
annual incentive pay) shall continue in force indefinitely until affirmatively
changed.  A Participant may change a Compensation Deferral for future years by
filing a revised written deferral election in accordance with this Section
3.2(c); for example, by filing an election with respect to regular salary prior
to the first day of the next Plan Year, in accordance with the procedures
specified above.  Compensation Deferrals shall be deducted by the Employer from
the pay of a deferring Participant and shall be credited to the Account of the
deferring Participant within a reasonable time of the date that the deferral
amount would otherwise have been paid to the Participant.

(d)           Suspension of Contributions.  Notwithstanding anything to the
contrary, in any case where a Participant receives a hardship withdrawal under
Section 5.3, the Participant’s Compensation Deferrals shall be suspended for
Compensation earned in the remainder of the Plan Year following the Plan Year in
which that withdrawal was made (including annual incentive Compensation earned
in such Plan Year but payable in the next Plan Year).

(e)           Compensation Deferral Account.  There shall be established and
maintained by the Employer a Compensation Deferral Account in the name of each

6


--------------------------------------------------------------------------------




Participant to which shall be credited or debited:  (a) amounts equal to the
Participant’s Compensation Deferrals; (b) amounts equal to any deemed earnings
or losses (as determined by the Administrator, in its sole and absolute
discretion) attributable or allocable thereto; and (c) expenses charged to that
Account.

(f)            Vesting.  A Participant shall at all times be fully vested in
amounts credited to his or her Participant Compensation Deferral Account.

3.3           CONTRIBUTIONS TO THE TRUST.  An amount shall be contributed by the
Employer to the Trust, if any, maintained under Section 11.1 equal to the
amount(s) required to be credited to the Participant’s Account under Sections
3.1 and 3.2.

ARTICLE 4

ALLOCATION OF FUNDS

4.1           ALLOCATION OF EARNINGS OR LOSSES ON ACCOUNTS.  Subject to Section
4.5, each Participant shall have the right to direct the Administrator as to how
amounts in his or her Plan Account shall be deemed to be invested among the
investment funds made available by the Administrator in its absolute
discretion.  Subject to such limitations as may from time to time be required by
law, imposed by the Administrator or contained elsewhere in the Plan, and
subject to such operating rules and procedures as may be imposed from time to
time by the Administrator, prior to the date on which a direction will become
effective, the Participant shall have the right to direct the Administrator as
to how amounts in his or her Account shall be deemed to be invested.  The
Administrator shall direct the Trustee to invest the account maintained in the
Trust, if any, with respect to the Participant pursuant to the deemed investment
directions the Administrator properly has received from the Participant.  As of
each Valuation Date, each Participant’s Account will be credited or debited with
earnings or losses of the designated deemed investments in an amount equal to
that determined by multiplying the balance credited to such designated deemed
investment for the Participant’s Account as of the prior Valuation Date by the
net rate of gain or loss on the assets of such designated deemed investment
since the last Valuation Date.

4.2           ACCOUNTING FOR DISTRIBUTIONS.  As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account. 
Such amounts generally shall be charged on a pro rata basis against the
investments in which the Participant’s Account is deemed to be invested.

4.3           SEPARATE ACCOUNTS.  A separate account under the Plan shall be
established and maintained by the Administrator to reflect the Account for each
Participant with sub-accounts to show separately the deemed earnings and losses
credited or debited to such Account, and the applicable deemed investments of
the Account.

4.4           INTERIM VALUATIONS.  If it is determined by the Administrator that
the value of the Participant’s Account as of any date on which distributions are
to be

7


--------------------------------------------------------------------------------




made differs materially from the value of the Participant’s Account on the prior
Valuation Date upon which the distribution is to be based, the Administrator, in
its sole and absolute discretion, shall have the right to designate any date in
the interim as a Valuation Date for the purpose of revaluing the Participant’s
Account so that the Account will, prior to the distribution, reflect its share
of such material difference in value.

4.5           DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS.  Subject to such
limitations as may from time to time be required by law, imposed by the
Administrator or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Administrator,
prior to and effective for each Designation Date, each Participant may
communicate to the Administrator a direction as to how his or her Account should
be deemed to be invested among such deemed investment funds as may be made
available by the Administrator hereunder.  The Administrator may, in its
absolute discretion, select the investment funds to be made available from time
to time as deemed investments under the Plan and may add or remove investment
funds as it deems appropriate, provided that the Administrator generally shall
give at least thirty (30) days’ advance notice to the participant before any
investment fund is removed or made unavailable.  Such direction shall designate
the percentage (in whole percentages or such other increments permitted by the
Administrator) of each portion of the Participant’s Account which is requested
to be deemed to be invested in such deemed investment funds, and shall be
subject to the following rules:

(a)           Any initial or subsequent deemed investment direction shall be
made in the manner designated by the Administrator, and shall be effective as of
the next Designation Date which is at least ten (10) business days (or such
lesser number of days permitted by the Administrator) after such filing.

(b)           All amounts credited to the Participant’s account shall be deemed
to be invested in accordance with the then effective deemed investment
direction; and as of the effective date of any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective.  An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent election form, or other form specified by the
Administrator.

(c)           If the Administrator receives an initial or revised deemed
investment direction which it deems to be incomplete, unclear or improper, the
Participant’s investment direction then in effect shall remain in effect (or, in
the case of a deficiency in an initial deemed investment direction, the
Participant shall be deemed to have filed no deemed investment direction) until
the next Designation Date, unless the Administrator provides for, and permits
the application of, corrective action prior thereto.

(d)           If the Administrator possesses (or is deemed to possess as
provided in (c), above) at any time directions as to the deemed investment of
less than all of a

8


--------------------------------------------------------------------------------




Participant’s Account, the Participant shall be deemed to have directed that the
undersigned portion of the Account be deemed to be invested in a money market,
fixed income or similar fund made available under the Plan as determined by the
Administrator in its discretion.

(e)           Each Participant hereunder, as a condition to his or her
participation hereunder, agrees to indemnify and hold harmless the Company, each
Employer, the Administrator and their agents and representatives from any losses
or damages of any kind relating to the deemed investment of the Participant’s
Account hereunder.

(f)            Each reference in this Section to a Participant shall be deemed
to include, where applicable, a reference to any Beneficiary of the Participant.

4.6           EXPENSES.  The Company anticipates that it will pay all expenses
of administering the Plan and the Trust and all fees and expenses with respect
to which the Trustee is entitled to compensation or reimbursement.  If not so
paid, the fees and expenses shall be paid from the Trust.  If any fees or other
expenses are paid from the Trust or if any assets of the Trust are distributed
from the Trust other than for purposes of paying benefits under the Plan (e.g.,
are used to pay claims of the Employer’s general Insolvency creditors, such
fees, expenses or other charges shall be charged against each Plan Participant’s
interest in the Trust, pro rata based upon the relative value of each such
Participant’s interest in the Trust as of the Valuation Date next preceding the
applicable payment or charge.  Taxes allocable to a particular Participant’s
interest in the Trust shall be charged against that Participant’s interest.

4.7           TAXES.  Any taxes allocable to an Account (or portion thereof)
maintained under the Plan which are payable prior to the distribution of the
Account (or portion thereof), as determined by the Administrator, in its sole
and absolute discretion, shall be charged against that Account as an expense of
the Account, in the manner provided in Section 4.6.

ARTICLE 5

ENTITLEMENT TO BENEFITS

5.1           PAYMENT DATE; SEPARATION FROM SERVICE.

(a)           General Rule.  The Payment Date applicable to the Participant’s
Discretionary Contribution Account and the Participant’s Compensation Deferral
Account shall be the Payment Date, as selected by the Administrator, which shall
not be later than the later of (i) the end of the calendar year in which the
Participant separates from service with all Employers or (ii) the 15th day of
the third month following the date on which the Participant separates from
service with all Employers.

(b)           Key Employees.  Except to the extent permitted under Code Section
409A, a Participant who is a Key Employee on the date he or she separates from
service with all the Employers shall not be entitled to a distribution on
account of such separation from service until six months after such

9


--------------------------------------------------------------------------------




separation from service (or if earlier, the date of the Participant’s death).

(c)           Grandfathered Accounts.  With respect to those Compensation
Deferral Accounts credited under the Plan as of December 31, 2004
(“Grandfathered Account”), for which the Participant elected, prior to the
Effective Date, a fixed payment date, such Grandfathered Account, as adjusted
for subsequent earnings and losses therein (and specifically excluding any
additional Compensation Deferral elections) shall be paid in the form of a lump
sum as of such previously elected fixed payment date.

5.2           SEPARATION FROM SERVICE UPON DISPOSITION OF ASSETS OR
SUBSIDIARIES.  Upon the disposition of the stock of a subsidiary of the Company
or substantially all of the assets of either the Company or a subsidiary of the
Company, a Participant affected by that sale or disposition shall not be
considered to have separated from service for purposes of this Plan if all of
the following conditions are satisfied:  (a) the Participant continues
employment with either the Company or the subsidiary, as the case may be, or the
entity acquiring such assets; (b) the purchaser agrees to assume responsibility
for payment of the vested and unvested benefit obligations to the Participant
and all other similarly situated Participants accrued hereunder as of the sale
date; and (c) assets equal to the value of the Participant’s and all other
similarly situated Participants benefits accrued hereunder as of the sale date
are transferred from the Trust to a similar trust established or designated by
the purchaser.  If any of the foregoing conditions are not satisfied, then the
Participant shall be deemed to have separated from service for purposes of this
Plan upon the disposition of the stock of such subsidiary or substantially all
of the assets of the Company or a subsidiary of the Company by which the
Participant was employed.

5.3           HARDSHIP DISTRIBUTIONS.  In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the
Administrator for the distribution of all or any part of his or her Compensation
Deferral Account and Discretionary Contribution Account.  The Administrator
shall consider the circumstances of each such case, and the best interests of
the Participant and his or her family, and shall have the right, in its sole and
absolute discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution.  Upon a finding of financial hardship, the
Administrator shall make or cause the appropriate distribution to be made to the
Participant from amounts held by the Administrator or the Trustee in respect of
the Participant’s vested Compensation Deferral Account and Discretionary
Contribution Account.  In no event shall the aggregate amount of the
distribution exceed either the full value of the Participant’s vested
Compensation Deferral Account and Discretionary Contribution Account or the
amount determined by the Administrator, in its sole and absolute discretion, to
be necessary to alleviate the Participant’s financial hardship (which financial
hardship may be considered to include any taxes due because of the distributions
occurring because of this Section), and which is not reasonably available from
other resources of the Participant.  For purposes of this Section, the value of
the Participant’s Compensation Deferral Account and Discretionary Contribution
Account shall be determined as of the date of the distribution.  “Financial
hardship” means (a) a

10


--------------------------------------------------------------------------------




severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in Code section 152(a)) of the Participant, (b) loss of the Participant’s
property due to casualty, or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, each as determined to exist by the Administrator.  A distribution
may be made under this Section only with the consent of the Administrator and
only to the extent it satisfies the requirements for a distribution on account
of an unforeseeable emergency, pursuant to Section 409A of the Code.

5.4           APPLICATION TO TRUSTEE.  On the date or dates on which a
Participant or Beneficiary is entitled to payment under Section 5.1, the
Participant or Beneficiary need not make application for payment to the
Administrator, but instead may make application for payment directly to the
Trustee who shall, subject to any restrictions or limitations contained in the
Trust, pay the Participant or Beneficiary the appropriate amount directly from
the Trust without the consent of the Administrator.  The Trustee shall report
the amount of each such payment, and any withholding thereon, to the
Administrator.

5.5           RE-EMPLOYMENT OF RECIPIENT.  If a Participant receiving
installment distributions pursuant to Section 6.2 is re-employed by the
Employer, the remaining distributions due to the Participant shall continue
without interruption.

ARTICLE 6

DISTRIBUTION OF BENEFITS

6.1           DISTRIBUTABLE AMOUNT.  Upon the occurrence of a Payment Date
applicable to any portion of a Participant’s Account, the vested portion of the
Participant’s Account that is subject to that Payment Date (the “Distributable
Amount”) shall be paid or commence to be paid to the Participant under Section
6.2.  Any payment due hereunder from the Trust which is not paid by the Trust
for any reason will be paid by the Employer from its general assets.

6.2           METHOD OF PAYMENT.

(a)           Cash Or In-Kind Payments.  Payments under the Plan shall generally
be made in cash; provided, however, that to the extent payment is made directly
from the Trust, payment may be made in cash or in-kind as elected by the
Participant, as permitted by the Administrator in its sole and absolute
discretion and subject to applicable restrictions on transfer as may be
applicable legally and contractually.

(b)           Timing and Manner of Payment.

(i)            Minimum Distribution:  If at the time a Participant separates
from service with all of the Employers, the Participant’s entire Account balance
under the Plan (and any other account balance plan that would be aggregated with
the Plan under Section 409A of the Code) is less than $50,000, then, regardless
of any method of payment that may have been elected by the Participant, the
Distributable

11


--------------------------------------------------------------------------------




Amount shall be paid in one lump sum payment to the Participant on the
applicable Payment Date.

(ii)           Election of Form of Distribution.  If an Eligible Employee first
becomes a Participant as a result of Compensation Deferrals, he or she shall
file with the Administrator an election regarding the form of payment of his
Accounts, at the same time as he or she files the initial deferral election.  If
an Eligible Employee first becomes a Participant as a result of a Discretionary
Contribution, he or she shall file with the Administrator an election regarding
the from of payment of his Accounts prior to the date such Discretionary
Contribution is credited to his Account.

(iii)          Alternative Forms of Distribution.  A Participant may elect to
have his or her Account distributed on the Payment Date in the form of:  (a) a
lump sum payment, (b) twenty (20) quarterly payments, commencing on the Payment
Date, or (c) forty (40) quarterly payments, commencing on the Payment Date. 
Each quarterly payment shall equal a fraction of the Participant’s total
accounts; the numerator of the fraction shall be 1, and the denominator shall be
the remaining number of installments.

(iv)          Changes in Payment Elections.  A Participant may not change his or
her election regarding the method of payment (i.e., a lump sum or installments).

(v)           Investments.  If the whole or any part of a payment hereunder is
to be in installments, the total to be so paid shall continue to be deemed to be
invested pursuant to Sections 4.1 and 4.5 under such procedures as the
Administrator may establish, in which case any deemed income, gain, loss or
expense attributable thereto (as determined by the Trustee, in its discretion)
shall be reflected in the Account when the amount of each installment payment is
determined.

(vi)          Default:  If the Distributable Amount equals or exceeds $50,000 at
the Participant’s separation from service with all of the Employers and the
Participant has not elected another method of payment under this Section, the
Distributable Amount (as adjusted for subsequent gains, losses, expenses and
required withholdings) shall be paid to the Participant in one lump sum cash
payment on the applicable Payment Date.

6.3           DEATH BENEFITS.  If a Participant dies before separating from
service with all Employers, the entire undistributed value of the Participant’s
Account shall be paid on the Payment Date, in the form of a lump sum payment, to
the person or persons designated as the Participant’s Beneficiary(ies) in
accordance with Section 7.1.  If a Participant dies after separating from
service and before he or she has received all payments to which he or she is
entitled under the Plan, the entire undistributed value of the Participant’s
Account shall be paid to the person or persons designated in accordance with
Section 7.1, in the form of a lump sum no later than the later of (i) December
31 of the year in which the Participant died or (ii) March 15 of the year
immediately succeeding the year in which the Participant died.

12


--------------------------------------------------------------------------------


ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

7.1           DESIGNATION OF BENEFICIARIES.  Each Participant from time to time
may designate any person or persons (who may be named contingently or
successively) to receive such benefits as may be payable under the Plan upon or
after the Participant’s death, and such designation may be changed from time to
time by the Participant by filing a new designation.  Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Administrator, and will be effective only when filed in
writing with the Administrator during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Administrator shall cause the payment of any such
benefit payment to be made to the Participant’s spouse, if then living, but
otherwise to the Participant’s then living descendants, if any, per stirpes,
but, if none, to the Participant’s estate.  In determining the existence or
identity of anyone entitled to a benefit payment, the Administrator may rely
conclusively upon information supplied by the Participant’s personal
representative, executor or administrator.  If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment as
aforesaid, or if a dispute arises with respect to any such payment, then,
notwithstanding the foregoing, the Administrator, in its sole and absolute
discretion, may direct the Employer to distribute such payment to the
Participant’s estate without liability for any tax or other consequences which
might flow therefrom, or may take such other action as the Administrator deems
to be appropriate.

7.2           INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES;
INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES.  Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Employer’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan.  The Administrator
shall not be obliged to search for any Participant or Beneficiary beyond the
sending of a registered letter to such last know address.  If the Administrator
notifies any Participant or Beneficiary that he or she is entitled to an amount
under the Plan and the Participant or Beneficiary fails to claim such amount or
make his or her location known to the Administrator within three (3) years
thereafter, then, except as otherwise required by law, if the location of one or
more of the next of kin of the Participant is known to the Administrator, the
Administrator may direct distribution of such amount to any one or more or all
of such next of kin, and in such proportions as the Administrator determines. 
If the location of none of the foregoing persons can be determined, the
Administrator shall have the right to direct that the amount payable shall be
deemed to be a forfeiture and paid to the Employer, except that the dollar
amount of the forfeiture, unadjusted for deemed gains or losses in the interim,
shall be paid by the Employer if a claim for the benefit subsequently is made by
the Participant or Beneficiary to whom it was payable.  If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat

13


--------------------------------------------------------------------------------




pursuant to applicable state law, the Employer shall not be liable to any person
for any payment made in accordance with such law.

ARTICLE 8

ADMINISTRATION

8.1           ADMINISTRATIVE AUTHORITY.  The Company may appoint one or more
persons to serve as Administrator at its pleasure from time to time.  Persons
appointed as Administrator may include employees of an Employer and
Participants.  During any period when no person is currently serving as
Administrator, the Company is charged with the Administrator’s duties.  Where
two or more persons are concurrently serving as Administrator, they are jointly
responsible for all of the Administrator’s duties, except to the extent specific
duties may have been allocated between them pursuant to Section 8.7.  A person
serving as Administrator may resign at any time by giving advance written notice
to the Company.  The Company may, in its discretion, remove any person serving
as Administrator, with or without cause, by giving that person written notice of
his removal.  Any individual who was an Employee when appointed as Administrator
is automatically removed at termination of employment by all Employers, without
the necessity of any notice, unless his or her continued appointment is
expressly requested by the Company.  Any successor Administrator succeeds to all
rights and duties of the predecessor.  The Company is to notify the Trustee of
all appointments, resignations or removals of Administrators.  Except as
otherwise specifically provided herein, the Administrator, in its sole and
absolute discretion, shall have the sole responsibility for and the sole control
of the operation and administration of the Plan, and shall have the power and
authority to take all action and to make all decisions and interpretations which
may be necessary or appropriate in order to administer and operate the Plan,
including, without limiting the generality of the foregoing, the power, duty and
responsibility to:

(a)           Resolve and determine all disputes or questions arising under the
Plan, and to remedy any ambiguities, inconsistencies or omissions in the Plan;

(b)           Adopt such rules of procedure and regulations as in its opinion
may be necessary for the proper and efficient administration of the Plan and as
are consistent with the Plan;

(c)           Implement the Plan in accordance with its terms and the rules and
regulations adopted as above;

(d)           Make determinations with respect to the eligibility of any
Eligible Employee as a Participant and make determinations concerning the
crediting of Plan Accounts; and

(e)           Appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the
Administrator shall be entitled to rely conclusively upon, and shall be fully
protected in any action or omission taken by it in

14


--------------------------------------------------------------------------------




good faith reliance upon, the advice or opinion of such firms or persons.  The
Administrator shall have the power and authority to delegate from time to time
by written instrument all or any part of its duties, powers or responsibilities
under the Plan, both ministerial and discretionary, as it deems appropriate, to
any person or committee, and in the same manner to revoke any such delegation of
duties, powers or responsibilities.  Any action of such person or committee in
the exercise of such delegated duties, powers or responsibilities shall have the
same force and effect for all purposes hereunder as if such action had been
taken by the Administrator.  Further, the Administrator may authorize one or
more persons to execute any certificate or document on behalf of the
Administrator, in which event any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Administrator until such notified person shall have been notified of the
revocation of such authority.

8.2           UNIFORMITY OF DISCRETIONARY ACTS.  Whenever in the administration
or operation of the Plan discretionary actions by the Administrator are required
or permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

8.3           LITIGATION.  Except as may be otherwise required by law, in any
action or judicial proceeding affecting the Plan, no Participant or Beneficiary
shall be entitled to any notice or service of process, and any final judgment
entered in such action shall be binding on all persons interested in, or
claiming under, the Plan.

8.4           CLAIMS PROCEDURE.  Any person claiming a benefit under the Plan (a
“Claimant”) shall present the claim, in writing, to the Administrator, and the
Administrator shall respond in writing.  In the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

(a)           The specific reason or reasons for the denial, with specific
references to the Plan provisions on which the denial is based;

(b)           A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or information is necessary; and

(c)           An explanation of the Plan’s claims review procedure.

The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within ninety (90) days after the Administrator’s receipt of the
claim, unless special circumstances require an extension of time for processing
the claim.  If such an extension is required, written notice of the extension
shall be furnished by the Administrator to the Claimant within the initial
ninety (90) day period and in no event shall such an extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period.  Any
extension notice shall indicate the special circumstances requiring the
extension and the date on which the Administrator expects to render a

15


--------------------------------------------------------------------------------




decision on the claim.  Any claim not granted or denied within the period noted
above shall be deemed to have been denied.

Any Claimant whose claim is denied, or deemed to have been denied under the
preceding sentence (or such Claimant’s authorized representative), may, within
sixty (60) days after the Claimant’s receipt of notice of the denial, or after
the date of the deemed denial, request a review of the denial by notice given,
in writing, to  the Administrator.  Upon such a request for review, the claim
shall be reviewed by the Administrator (or its designated representative) which
may, but shall not be required to, grant the Claimant a hearing.  In connection
with the review, the Claimant may have representation, may examine pertinent
documents, and may submit issues and comments in writing.

The decision on review normally shall be made within sixty (60) days of the
Administrator’s receipt of the request for review.  If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Administrator, and the time limit for the decision on review
shall be extended to one hundred twenty (120) days.  The decision on review
shall be in writing and shall state, in a manner calculated to be understood by
the Claimant, the specific reasons for the decision and shall include references
to the relevant Plan provisions on which the decision is based.  The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above.  If
the decision on review is not communicated to the Claimant within the sixty (60)
day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review.  All decisions
on review shall be final and binding with respect to all concerned parties.

8.5           ACTION BY THE ADMINISTRATOR.  If more than one Administrator has
been appointed, they may elect a chairman and secretary and adopt rules for the
conduct of their business.  A majority of the persons then serving constitutes a
quorum for the transaction of business.  All action taken by the Administrator
is to be by vote of a majority of those present at such meeting and entitled to
vote or without a meeting upon written consent signed by at least a majority of
the Administrators.  All documents are to be executed on the Administrator’s
behalf by either the chairman or the secretary, if any, except that any
Administrator has the power to execute all documents necessary or required by an
insurer in connection with the application for insurance policies, and the act
of that Administrator is binding on all Administrators to the same extent as
though that instrument had been executed  by the chairman or the secretary.

8.6           PARTICIPATION BY ADMINISTRATORS.  No Administrator shall be
precluded from becoming a Plan Participant, if he or she would be otherwise
eligible, but he may not vote or act upon matters relating specifically to his
or her own participation under the Plan, except when such matters relate to
benefits generally.  If this disqualification results in the lack of a quorum,
then the Company shall appoint a sufficient number of temporary Administrators
to serve for the sole purpose of determining that question.

16


--------------------------------------------------------------------------------




8.7           ALLOCATION OF DUTIES.  The Administrator’s duties, powers and
responsibilities may be allocated among its members so long as that allocation
is pursuant to written procedures adopted by the Administrator, in which case,
except as may be required by ERISA, no Administrator shall have any liability
with respect to any duties, powers or responsibilities not allocated to him, or
for the acts or omissions of any other Administrator.

ARTICLE 9

AMENDMENT

9.1           RIGHT TO AMEND.  The Company, by written instrument executed by
the Company, shall have the right to amend the Plan, at any time and with
respect to any provisions hereof, and all parties hereto or claiming any
interest hereunder shall be bound by such amendment; provided, however, that no
such amendment shall deprive a Participant or a Beneficiary of a material right
accrued hereunder prior to the date of the amendment.

9.2           AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. 
Notwithstanding the provisions of Section 9.1, the Plan may be amended by the
Company at any time, retroactively if required, if found necessary, in the
opinion of the Company, in order to ensure that the Plan is characterized as
“top-hat” plan of deferred compensation maintained for a select group of
management or highly compensated employees as described under ERISA sections
201(2), 301(a)(3), an 401(a)(1), to comply with Section 409A of the Code, and to
conform the Plan to the provisions and requirements of any applicable law
(including ERISA and the Code).  No such amendment shall be considered
prejudicial to any interest of a Participant or a Beneficiary hereunder.

ARTICLE 10

TERMINATION

10.1         TERMINATION OF SUSPENSION OF PLAN.  The Employer reserves the right
to terminate the Plan as to some or all of its Eligible Employees and/or its
obligation to make further credits to Plan Accounts.  The Company reserves the
right to suspend the operation of the Plan for a fixed or indeterminate period
of time.

10.2         AUTOMATIC TERMINATION OF PLAN.  The Plan automatically shall
terminate upon the dissolution of the Company, or upon its merger into or
consolidation with any other corporation or business organization if there is a
failure by the surviving corporation or business organization to adopt
specifically and agree to continue the Plan, provided that distributions of
Accounts shall not be made to a Participant upon any such events if it would
result in the Participant incurring a penalty under Section 409A of the Code.

17


--------------------------------------------------------------------------------




10.3         SUSPENSION OF DEFERRALS.  In the event of a suspension of the Plan,
the Company and the Employer shall continue all aspects of the Plan, other than
Compensation Deferrals and Employer Contribution Credits, during the period of
the suspension, in which event payments hereunder will continue to be made
during the period of the suspension in accordance with Articles 5 and 6.

10.4         ALLOCATION AND DISTRIBUTION.  This Section shall become operative
on a complete termination of the Plan.  The provisions of this Section also
shall become operative in the event of a partial termination of the Plan, as
determined by the Administrator, in its sole and absolute discretion, but only
with respect to that portion of the Plan attributable to the Participants to
whom the partial termination is applicable.  Upon the effective date of any such
event, notwithstanding any other provisions of the Plan, no persons who were not
theretofore Participants shall be eligible to become Participants, the value of
the interest of all Participants and Beneficiaries shall be determined and,
after deduction of estimated expenses in liquidating and, if applicable, paying
Plan benefits, paid to them as soon as is practicable after such termination,
provided such payment can be made in compliance with Section 409A of the Code.

10.5         SUCCESSOR TO EMPLOYER.  Any corporation or other business
organization which is a successor to an Employer by reason of a consolidation,
merger or purchase of substantially all of the assets of an Employer shall have
the right to become a party to the Plan by adopting the same by resolution of
the entity’s board of directors or other appropriate governing body, subject to
the approval by the Company in its role discretion.  If, within ninety (90) days
from the effective date of such consolidation, merger or sale of assets, such
new entity does not become a party hereto, as above provided, the Plan
automatically shall be terminated as to that Employer, and the provisions of
Section 10.4 shall become operative.

ARTICLE 11

THE TRUST

11.1         ESTABLISHMENT OF TRUST.  The Company may establish the Trust with
the Trustee pursuant to such terms and conditions as are set forth in the Trust
agreement to be entered into between the Company and the Trustee.  The Trust is
intended to be treated as a “grantor” trust under the Code; the establishment of
the Trust is not intended to cause the Participant to realize current income on
amounts contributed thereto; the Trust is not intended to cause the Plan to be
“funded” under ERISA and the Code; and the Trust shall be so interpreted.

11.2         UNFUNDED STATUS OF PLAN.  This Plan constitutes a mere contractual
promise by the Company and the other Employers to make benefit payments in the
future, and each Participant’s rights shall be those of a general, unsecured
creditor of the Company and/or Employer.  No Participant shall have any
beneficial interest in any specific assets that an Employer may hold or set
aside in connection with this Plan.

18


--------------------------------------------------------------------------------




ARTICLE 12

MISCELLANEOUS

12.1         LIMITATIONS ON LIABILITY OF EMPLOYER.  Neither the establishment of
the Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employee thereof except as provided by law or by
any Plan provision.  Neither the Company nor any other Employer in any way
guarantees any Participant’s Account from loss or depreciation, whether caused
by poor investment performance or the inability to realize upon an investment
due to an insolvency affecting an investment vehicle or any other reason.  In no
event shall the Company, an Employer, or any successor, employee, officer,
director or stockholder of the Company or an Employer, be liable to any person
on account of any claim arising by reason of the provisions of the Plan or of
any instrument or instruments implementing its provisions, or for the failure of
any Participant, Beneficiary or other persons to be entitled to any particular
tax consequences with respect to the Plan, or any credit or distribution
hereunder.

12.2         CONSTRUCTION.  If any provision of the Plan is held to be illegal
or void, such illegality or invalidity shall not affect the remaining provisions
of the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted
herein.  For all purposes of the plan, where the context admits, the singular
shall include the plural, and the plural shall include the singular.  Headings
of Articles and Sections herein are inserted only for convenience of reference
and are not to be considered in the construction of the Plan.  The laws of the
State of Maryland shall govern, control and determine all questions of law
arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States.  Participation under the Plan will not give any Participant the
right to be retained in the service of the Employer nor any right or claim to
any benefit under the Plan unless such right or claim has specifically accrued
hereunder.

The Plan is intended to be and at all times shall be interpreted and
administered so as to comply with Section 409A of the Code, to qualify as an
unfunded deferred compensation plan, and no provision of the Plan shall be
interpreted so as to give any individual any right in any assets of the Employer
which right is greater than the rights of a general unsecured creditor of the
Employer.

This Plan is intended to be a “top-hat” plan under ERISA.  In the event the
Administrator determines that the participation of certain individuals as
Eligible Employees under the Plan causes the Plan to fail to qualify as a
“top-hat” plan, the Company, in its sole and absolute direction, is authorized
to take whatever action it deems necessary to preserve the status of the Plan as
a “top-hat” plan, including, but not limited to, termination of an otherwise
eligible employee’s participation in the Plan and (notwithstanding any
provisions of the Plan to the contrary) immediate distribution of

19


--------------------------------------------------------------------------------




such individual’s Account, provided such distribution complies with Section 409A
of the Code.

12.3         SPENDTHRIFT PROVISION.  No amount payable to a Participant or a
Beneficiary under the Plan shall, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto.  Further, none of the following shall be
construed as an assignment or alienation:  (i) the withholding of taxes from
Plan benefit payments, (ii) the recovery under the Plan of overpayments of
benefits previously made to a Participant or Beneficiary; (iii) if applicable,
the transfer of benefit rights from the Plan to another plan, (iv) the direct
deposit of benefit payments to an account in a banking or investment institution
(if not actually part of an arrangement constituting an assignment or
alienation), or (v) the segregation of all or a part of an Account in accordance
with a court-approved domestic relations order.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Administrator or Trustee may
bring an action or a declaratory judgment in a court of competent jurisdiction
to determine the proper recipient of the benefits to be paid under the Plan. 
During the pendency of said action, any benefits that become payable shall be
held as credits to the Participant’s or Beneficiary’s Account or, if the
Administrator or Trustee prefers, paid into the court as they become payable, to
be distributed by the court to the recipient as the court deems proper at the
close of said action.

12.4         NO EMPLOYMENT CONTRACT.  Neither this Plan nor a Participant’s
Compensation Deferral election, either singly or collectively, shall in any way
obligate any Employer to continue the employment of a Participant with the
Employer, nor does either this Plan or a Compensation Deferral election limit
the right of an Employer at any time and for any reason to terminate the
Participant’s employment.  In no event shall this Plan by its terms or
implications constitute an employment contract of any nature whatsoever between
the Company and a Participant.

12.5         NOTICES.  Any written notice to the Company referred to herein
shall be made by mailing or delivering such notice to the Company to the
attention of Vice President, Human Resources at 6950 Columbia Gateway Drive,
Suite 400, Columbia, Maryland  21046 or any other address designated by the
Company.  Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his place of residence or business address.

12.6         CONSENT TO PLAN.  By electing to become a Participant hereunder,
each Participant shall be deemed conclusively to have accepted and consented to
all of the terms of this Plan and all actions or decisions made by the
Administrator or the Employer.

20


--------------------------------------------------------------------------------




12.7         BINDING ON SUCCESSORS.  The provision of this Plan and the
Compensation Deferral elections hereunder shall be binding upon and inure to the
benefit of the Company, its successors, and its assigns, and to the Participants
and their heirs, executors, administrators, and legal representatives.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed and its seal
to be affixed hereto, on this the 24th day of October, 2006.

ATTEND/WITNESS

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

 

 

/s/ Caskie Lewis-Clapper

 

By:

 

/s/ Daniel Gregoire

 

 

 

 

 

Print:

 

Caskie Lewis-Clapper

 

Print Name:

 

Daniel Gregoire

 

21


--------------------------------------------------------------------------------